    Case: 1:19-cr-00277 Document #: 13 Filed: 04/22/19 Page 1 of 1 PageID #:29




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UMTED STATES OFAMERICA
                                                    No. 19 CR 277

                                                    Rebecca R. Pallmeyer
CONCEPCION MALINEK                                  Acting Chief Judge

                                          OBDER
      Upon the Government's Motion for an Extension of Time to Return an

Indictment    or File an      Information, under     Title 18, United States     Code,

Section 3161(h)(7XB), in the above-captioned cause;

      IT IS HEREBY ORDERED that the time within which to return an indictment

or file an information against defendant Concepcion Malinek be extended to and

including May 27,2019. Specifically, this Court fi.nds that the ends of justice served

by the extension outweigh the best interests of the public and the defendant in a

speedy   trial for the   reasons set forth   in the Motion and the   Sealed Attachment

accompanying the motion.




                                                 Acting Chief Jud.ge
                                                 United States District Court
                                                 Northern District of Illinois

DArE 0y4v) ?L/                  ?-D   q
             U
